In a habeas corpus proceeding pursuant to CPLR article 70, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Brands, J.), dated November 7, 2007, which, without a hearing, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
A writ of habeas corpus may not be used for review of issues that have been, or could have been, reviewed on direct appeal or by a postjudgment motion addressed to the court in which an underlying judgment of conviction was rendered (see People ex rel. Almeyda v Schultz, 18 AD3d 582 [2005]; People ex rel. Barnes v Fischer, 303 AD2d 526 [2003]; People ex rel. Pearson v Garvin, 211 AD2d 690, 691 [1995]; People ex rel. Moore v Scully, 189 AD2d 845 [1993]; People ex rel. Benbow v Scully, 189 AD2d 844 [1993]). The allegations in the petition do not warrant departure from traditional orderly procedure (see People ex rel. Keitt v McMann, 18 NY2d 257, 262 [1966]; see also CPL 210.30 [6]). Spolzino, J.P, Angiolillo, Chambers and Lott, JJ., concur.